Smith, J. This was an action for $125, for the value of a horse alleged to have been killed by the appellant’s train. The action was begun before a justice of the peace. The plaintiff recovered $125. The defendant appealed to the Circuit Court, where a judgment was rendered against it in the sum of $100, and this 'appeal taken. By section 40, of article 7, Constitution of 1874, the jurisdiction of justices of the peace in all matters of damage to personal property is expressly limited to cases where the amount in controversy does not exceed $100. In actions sounding in damages, the damages that are claimed by the plaintiff furnish the criterion of jurisdiction. Murphy v. Howard, Hempst., 205; Lafferty v. Day, 7 Ark., 258; State v. Scoggin, 10 Ib., 326; Culver v. Crawford County, 4 Dillon, 239; Lee v. Watson, 1 Wallace, 337; Burr v. Bayne, 10 Watts, 299; Howell v. Milligan, 13 Ark., 40. It follows that the justice of the peace had no jurisdiction of the plaintiff’s demand, and the Circuit Court acquired none by-appeal. Latham v. Jones, 6 Ark., 371; Pendleton v. Fowler, Ib., 41; Levy v. Shurman, Ib., 182; Collins v. Woodruff, 9 Ib., 463. The judgment below is vacated, and the cause is dismissed.